Citation Nr: 1342506	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  09-35 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability other than post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from September 1963 to July 1973.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision that, in pertinent part, denied service connection for PTSD.  The Veteran timely appealed.

The Board notes that the U.S. Court of Appeals for Veterans Claims has held that the Board must broadly construe claims, and consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, because the Veteran claimed service connection for PTSD and had been diagnosed with a generalized anxiety disorder, the issue on the title page reflects the expanded issue on appeal as a result of the Clemons decision.  In a July 2012 decision, the Board denied service connection for PTSD; and remanded the matter on appeal for additional development. 

In addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his Virtual VA file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran and his representative when further action is required.


REMAND

The Veteran claims that an acquired psychiatric disability other than PTSD had its onset in active service and is related to his wartime service in Vietnam.

The Veteran's Form DD 214 confirms his service in Vietnam and his duty assignment as a helicopter repairman.  Moreover, the December 2011 VA examination report by a VA psychiatrist reflects that the Veteran's in-service stressor was adequate to meet the DSM-IV stressor criterion (although the other criteria to establish PTSD were not met).

The Veteran is competent to describe his symptoms.  However, there remains a great disparity in the record.  The December 2011 examiner provided an Axis I diagnosis of anxiety disorder, not otherwise specified, without opining as to whether the anxiety disorder either had its onset during service or is related to the Veteran's active service.  Subsequent VA examinations in September 2012 by VA psychologists provide no diagnosis of any mental health disorder.

Under these circumstances, the Board finds that an addendum from the December 2011 examiner (or from a suitable substitute) is needed to determine whether the Veteran has a current psychiatric disability other than PTSD that either had its onset during service or is related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2013).  

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.  The December 2011 VA examination report should be returned to the examining psychiatrist (or, if that examiner is unavailable, another psychiatrist) for an addendum opinion identifying any current psychiatric disability other than PTSD, and expressing an opinion as to:

Whether it is at least as likely as not (50 percent probability or more) that the Veteran's current psychiatric disability is the result of disease or injury incurred or aggravated during service, to specifically include (a) his wartime service in Vietnam; (b) witnessing the helicopter explosion in 1971 from a mortar or rocket hit; or (c) other incidents of active service, as credibly reported by the Veteran. 

Note that the lack of documented treatment in service does not diminish the credibility of the Veteran's statements that he experienced symptoms in service.  Attention is invited for comment to the September 2012 VA examinations showing no Axis I diagnosis of mental health disorders.
 
The examiner is asked to explain the reasons behind any opinions offered. The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examining psychiatrist or any substitute psychiatrist deems it advisable to conduct a further in-person examination of the Veteran then such an examination should scheduled and conducted.  

If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes. In other words, simply stating that an opinion cannot be made without resort to mere speculation is not acceptable without a detailed explanation as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

The Veteran's claims file, to include a copy of this REMAND, and any pertinent records contained in any electronic claims folder, must be made available to the examiner designated, and the examination report should note review of the file.

2.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


